DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5,586,739 (referred to as Gantner).
Regarding claim 15, Gantner discloses A clamp adapted to engage a round duct extending from a building roof or building side wall and to provide support to said round duct (pipe clamp as shown in at least fig. 1) comprising a top wall (see annotated fig. 1), a side wall (see annotated fig. 1) and a bottom wall (see annotated fig. 1), said top wall including a plurality of asymmetrically spaced fastening tabs (attachment part 2 and bracket 3. at least fig. 1 discloses a configuration of the pipe clamp where attachment parts 2 and brackets 3 have asymmetric spacing) constructed and arranged for fastening said clamp to said building roof (see figs. 1-3 and col. 3, lines 16-25) or said building side wall (see figs. 1-3 and col. 3, lines 16-25) and said side wall comprising complimentary flanges (projecting flanges 7 and 8) adapted to mate and clamp said clamp to said round duct (see fig. 1 and col. 2, lines 59-67).
Regarding claim 16, Gantner discloses the invention of claim 15 and further discloses six fastening tabs (attachment part 2 and bracket 3. Fig. 1 and col. 2, lines 30-31 disclose the use of a plurality of attachment parts 2, and there are nine brackets 3 which indicates the use of up to nine attachment parts 2).
Regarding claim 17, Gantner discloses the invention of claim 15 and further discloses wherein said tabs include openings (opening 12. See fig. 2) for receiving a fastener (fig. 2 discloses a screw being received in opening 12).
Regarding claim 18, Gantner discloses the invention of claim 15 and further discloses wherein said flanges include at least one opening (see col. 2, lines 59-67)
for receiving a fastener (see col. 2, lines 59-67).
Regarding claim 19, Gantner discloses the invention of claim 15 and further discloses wherein the clamp is adapted to clamp to said round duct without penetrative fasteners (figs. 1-2 and col. 3, lines 16-25 disclose the pipe clamp being clamped to the pipe without using penetrative fasteners to attach the clamp to the pipe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0051929 (Ramsay) in view of US 5,586,739 (referred to as Gantner), and even further in view of US 2013/0189915 (Hazard).
Regarding claim 1, Ramsay discloses an exhaust vent assembly for use with an exhaust duct on a flat roof for exhaust from a bathroom, kitchen or clothes dryer (roof exhaust as disclosed by figs. 1-6 and para. 1) comprising a plastic sleeve (hollow body 6. Para. 33 discloses hollow body 6 being made of plastic) adapted to overlie said exhaust duct (conduit 28. See at least fig. 2), a plastic neck (hood 14) having a gooseneck configuration (see at least figs. 1-2 and 5) adapted to attach to an upper end of said plastic sleeve (fig. 2 and para. 34 disclose hood 14 being attached to the upper end of hollow body 6), a plastic damper (flap 34. para. 36 discloses flap 34 possibly being plastic) constructed and arranged inside said plastic neck (see at least figs. 2 and 6) and adapted to move from a closed position (closed position 36. See para. 38) to an open position (open position 37. See para. 38) in response to emission of said exhaust (see para. 38), a plastic cap (removable grating 26. It would be obvious to one of ordinary skill in the art to make the grating out of plastic as is already done for many other components in Ramsay as disclosed in para. 33) adapted to be attached to an outer end of said plastic neck (at least figs. 2 and 6 disclose grating 26 being attached at the end of hood 14) and a plastic collar (base 4) adjacent to said roof (see para. 33).
Ramsay does not disclose a clamp adapted to clamp to said exhaust duct and fasten to said flat roof.
However, Gantner does disclose a clamp (pipe clamp as shown in at least fig. 1) adapted to clamp to an exhaust duct (see col. 3, lines 16-25) and fasten to a flat roof (at least figs. 1-3 disclose the pipe clamp being fastened to a flat surface).
Ramsay and Gantner are considered analogous to the claimed invention because they both are in the field of supporting pipes. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Ramsay to include the pipe clamp of Gantner in order to provide additional support to the conduit even when near a corner of a base structure (Gantner: col. 3, lines 16-25).
Additionally, Ramsay does not disclose a configuration of the plastic collar in which it is adapted to fit over said plastic sleeve.
However, Hazard does disclose a plastic collar (channel 40) which is adapted to fit over said plastic sleeve (fig. 1 and para. 17 disclose cover collar 50 fitting over channel 40).
Ramsay and Hazard are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Ramsay to be separate and capable of fitting over the hollow body of Ramsay like the cover collar of Hazard in order to enable its rotation about an axis to better align with its attaching surface (Hazard: para. 17).
Regarding claim 2, Ramsay in view of Gantner and Hazard disclose the invention of claim 1 and Ramsay further discloses a plastic damper ring (periphery of flap 34. See annotated fig. 2) attached to the inside of said plastic neck (the periphery of flap 34 is attached to the interior of hood 14 via sealing body element 46, connector 52, periphery 48 of base 4, and hollow body 6. See at least figs. 2 and 4-5 and para. 49) and adapted to receive said plastic damper (at least fig. 6 and annotated fig. 2 disclose the periphery of flap 34 receiving flap 34 via hinge 63).
Regarding claim 3, Ramsay in view of Gantner and Hazard disclose the invention of claim 2 and Ramsay further discloses wherein said plastic damper ring is eccentric in shape (fig. 6 and annotated fig. 2 discloses the periphery of flap 34 being eccentric in shape).
Regarding claim 4, Ramsay in view of Gantner and Hazard disclose the invention of claim 1 and Ramsay further discloses wherein said plastic cap comprises a cylindrical shape (fig. 2 discloses grating 26 having a generally cylindrical shape to match the shape of hood 14) having a plurality of openings (figs. 2 and 6 disclose grating 26 having a plurality of openings) adapted to emit said exhaust (see para. 36) and to prevent entry of birds (see para. 36).
Regarding claim 5, Ramsay in view of Gantner and Hazard disclose the invention of claim 2 and Ramsay further discloses wherein said plastic cap comprises a cylindrical shape (fig. 2 discloses grating 26 having a generally cylindrical shape to match the shape of hood 14) having a plurality of openings (figs. 2 and 6 disclose grating 26 having a plurality of openings) adapted to emit said exhaust (see para. 36) and to prevent entry of birds (see para. 36).
Regarding claim 6, Ramsay in view of Gantner and Hazard disclose the invention of claim 1 and Ramsay further discloses where said plastic cap comprises an annular ring (ring about grating 26. See annotated fig. 2) having a screen (mesh of grating 26. See annotated fig. 2) adapted to prevent entry of insects (para. 36 discloses grating 26 being capable of preventing the entry of animals).
Regarding claim 7, Ramsay in view of Gantner and Hazard disclose the invention of claim 2 and Ramsay further discloses where said plastic cap comprises an annular ring (ring about grating 26. See annotated fig. 2) having a screen (mesh of grating 26. See annotated fig. 2) adapted to prevent entry of insects (para. 36 discloses grating 26 being capable of preventing the entry of animals).
Regarding claim 10, Ramsay in view of Gantner and Hazard disclose the invention of claim 1 and Ramsay further discloses further comprising at least one plastic bushing (sealing element body 46, periphery 48, and connector 52) adapted to fit over said exhaust duct (fig. 2 discloses elements 46, 48, and 52 being able to fit over conduit 28) and engage the exterior wall of said exhaust duct (see figs. 2 and 4 and para. 49) 
and engage the inner wall of said plastic sleeve (see figs. 2 and 4 and para. 49) to create a space between said exhaust duct and said plastic sleeve (insulating space 54. See fig. 2).
Regarding claim 13, Ramsay in view of Gantner and Hazard disclose the invention of claim 1 and the combination further discloses wherein said clamp comprises a top wall (Gantner: see annotated fig. 1), a side wall (Gantner: see annotated fig. 1) and a bottom wall (Gantner: see annotated fig. 1), constructed and arranged for fastening said clamp to said building roof (Gantner: see figs. 1-3 and col. 3, lines 16-25) adapted to mate and clamp said clamp to said round duct (Gantner: see figs. 1-3 and col. 3, lines 16-25).
Regarding claim 14, Ramsay in view of Gantner and Hazard disclose the invention of claim 13 and the combination further discloses comprising six fastening tabs (Gantner: attachment part 2 and bracket 3. Fig. 1 and col. 2, lines 30-31 disclose the use of a plurality of attachment parts 2, and there are nine brackets 3 which indicates the use of up to nine attachment parts 2).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Gantner and Hazard, as applied to claim 1 above, and in further view of US 9,328,514 (referred to as Thompson).
Regarding claim 8, Ramsay in view of Gantner and Hazard discloses the invention of claim 1 but the combination does not disclose a configuration of the exhaust vent wherein said plastic sleeve includes a plurality of apertures at the bottom thereof adapted to receive a clamping band to secure said plastic sleeve to said exhaust duct and a plurality of locking channels at the top thereof adapted to receive a plurality of locking lugs on the interior of said plastic neck.
However, Thompson does disclose a plastic sleeve includes a plurality of apertures (holes that permit fasteners 68 at the bottom of tubular structure 20. See fig. 7 and col. 8, lines 35-53) at the bottom thereof (fig. 7 discloses the holes being located near at the bottom of structure 20) adapted to receive a clamping band (fastening element 68. See fig. 7) to secure said plastic sleeve (tubular structure 20. See col. 8, lines 35-53) to an exhaust duct (vent pipe 12. See col. 8, lines 35-53) and a plurality of locking channels (slots 57. See figs. 4A-4B and col. 6, lines 59-60) at the top thereof (when Ramsay is modified with Thomson it would be obvious to one of ordinary skill in the art to place the slots of Thompson at the top of hollow body 6 of Ramsay in order to attach to hood 14) adapted to receive a plurality of locking lugs (tabs 58. See figs. 4A-4B) on the interior of said plastic neck (when Ramsay is modified with Thomson it would be obvious to one of ordinary skill in the art place the tabs 58 of Thompson on the interior of hood 14 of Ramsay to match the slots 57. See Thompson: col. 6, line 59 to col. 7, line 8).
Ramsay and Thompson are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof exhaust of Ramsay to include the connection system of Thompson in order to allow an easy connection between the sleeve and the duct if used for retrofitting an existing roof vent (Thompson: col. 8, lines 45-53). Additionally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow body and hood of Ramsay to include the slot and tab system of Thompson in order to provide a system of fast connection between the hood and the hollow body while still providing a watertight seal (Thompson: col. 7, lines 4-8).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Gantner and Hazard, as applied to claim 10 above, and in further view of US 6,185,885 (referred to as Thaler).
Regarding claim 11, Ramsay in view of Gantner and Hazard discloses the invention of claim 10 but the combination does not disclose a configuration of the exhaust vent wherein there are two plastic bushings attached at each end of said plastic sleeve.
However, Thaler does disclose including two plastic bushings (resilient grommet 40 and sealing means 48) attached at each end of said plastic sleeve (see at least fig. 1).
Ramsay and Thaler are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the roof exhaust of Ramsay to include two sealing connectors like Thaler does in order to seal the space between the connectors from moisture (Thaler: col. 3, lines 16-23).
Regarding claim 12, Ramsay in view of Gantner, Hazard, and Thaler discloses the invention of claim 11 and Ramsay further discloses wherein said space between said exhaust duct and said plastic sleeve includes insulation therein (insulator 56. See fig. 5 and para. 50).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, The closest art found within the search to this point is Thompson which fails to disclose “wherein said plurality of apertures are in alignment with said plurality of locking channels.” Though there may be art depicting such an alignment of apertures and locking channels on a tubular body it would not be obvious to one of ordinary skill in the art to modify Thompson with that art since it would likely rely on modifying a teaching reference or would not be analogous art.


Annotated Figures

    PNG
    media_image1.png
    991
    800
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 2 is an annotation of fig. 3 from Gantner.


    PNG
    media_image2.png
    860
    1077
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 1 is an annotation of fig. 6 from Ramsay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,876,042 (Graf et al.) discloses a pipe clamp having six flanges made of bent sheet metal;
US 5,058,341 (Harbeke) discloses a pipe clamp made of one sheet of metal with six fixing tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762